DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 30, 2021 has been entered.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Claims 1 and 7 are pending.
Claims 1 and 7 are examined below.

Drawings
The drawings filed on April 30, 2021 are objected to under 37 CFR 1.83(a) and 1.84. These drawings have rendered poorly upon conversion from PDF to TIFF (see Figs. 1-5e via PAIR, PatentCenter, or PGPub). This may be due to applicant's drawings 1 See also MPEP 608.02.VII regarding photographs and grayscale drawings. See also MPEP 608.02.VIII regarding color drawings or photographs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: where applicant recites “(1)” (second instance, line 8), “2” (first instance, line 11), and “3” (first instance, line 12), it appears that applicant intends to recite “2,” “3,” and “4.”

Response to Amendments and Arguments
The 112(b) rejections of the previous office action are withdrawn in response to applicant’s amendment.

Allowable Subject Matter
Claims 1 and 7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest art of record, Graves, discloses as previously discussed. However, Graves does not teach at least (iii) an SVU manager comprising one or more servers and at least one first database, (1) wherein the SVU manager is configured for data communication with the plurality of SVU devices through the access network, (2) wherein the one or more servers are configured for data communication with the at least one first database; (3) wherein the at least one first database includes a plurality of first records; and (4) wherein each first record is associated with one of the SVU devices and each first record includes a status for the SVU device associated with the first record.” Moreover, the missing claimed elements from Graves are not found in a reasonable number of references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on 

Conclusion
This application is in condition for allowance except for the following formal matters: the claim and drawing objections above.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
References considered pertinent to Applicant’s disclosure are listed on form PTO-892.  All references listed on form PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.uspto.gov/sites/default/files/ebc/portal/efs/pdf-guidelines.pdf